Citation Nr: 0110476	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent schedular 
evaluation for coronary artery disease, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from for more than seven 
years, including the period from May 1975 to May 1979.

By rating action in January 1997, the Regional Office (RO) 
assigned a 100 percent evaluation for the veteran's service-
connected coronary artery disease, effective July 1996.  
Subsequently, based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination in December 1998, the RO, by rating action in 
March 1999, proposed that the evaluation for the veteran's 
heart disease be reduced to 30 percent.  This reduction was 
implemented by rating decision dated August 1999, and was 
effective November 1999.

During the hearing before the undersigned in January 2001, 
the veteran raised the issue of a separate evaluation for 
hypertension.  Since this matter has not been developed or 
certified for appeal, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By rating action in August 1999, the RO reduced the 100 
percent rating in effect for coronary artery disease to a 30 
percent rating, effective November 1, 1999.

2.  Material improvement of the coronary artery disease was 
not shown.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent schedular 
evaluation for coronary artery disease effective November 1, 
1999, have been met.  38 C.F.R. §§ 3.343(a) (2000); 4.104 
Diagnostic Code 7005 (as in effect both prior to and after 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was admitted to a private hospital in April 1996 
with a hypertension crisis, chest pain, shortness of breath 
and supraventricular tachycardia.  It was indicated that he 
had originally been admitted to another facility and 
transferred to this hospital.  Subsequently, a myocardial 
infarction was ruled out.  The veteran underwent cardiac 
catheterization that revealed diffuse narrowing of all 
coronary arteries.  

Later in April 1996, the veteran was transferred to another 
private hospital.  It was reported that he was relatively 
stable from a cardiac point of view.  

In a statement dated May 1996, N. V. Mody, M.D., related that 
the veteran had a long-standing history of hypertension and 
coronary artery disease.  He opined that the veteran was 
unable to have any surgical/invasive intervention.  

The veteran was afforded a VA examination of the heart in 
July 1996.  He related that he had had recurrent 
hospitalizations due to uncontrolled blood pressure with 
severe chest pain.  He stated that his blood pressure was 
associated with dizziness, blurred vision and cold 
diaphoresis.  He added that he was on medication for his 
heart disease.  He noted that he had pressure at the 
retrosternal area almost all the time and that it occurred 
almost every day.  The pressure occurred upon rest and on 
exertion.  Serial blood pressure readings were 180/104, 
152/104 and 128/96.  An examination of the heart revealed 
regular rhythm.  There were no murmurs or gallops.  An 
electrocardiogram disclosed normal sinus rhythm.  A chest X-
ray study was within normal limits.  An echocardiogram at a 
private facility showed an ejection fracture of over 60% with 
good heart function.  The diagnoses were arterial 
hypertension, very labile; coronary artery disease, secondary 
to long-standing history of arterial hypertension, not well 
controlled, inoperable at this time and angioplasty 
contraindicated; and supraventricular tachycardia.  

By rating action in August 1996, the RO increased the 
evaluation assigned for the veteran's service-connected 
coronary artery disease from 30 percent to 60 percent, 
effective July 1996.

Statements dated in July, September and November 1996 were 
received from Dr. Mody.  In the earliest statement, he noted 
that the veteran was still having a problem with fluctuating 
blood pressure.  He denied chest pain and said he was feeling 
better.  On examination, blood pressure was 140/90.  There 
was a faint systolic murmur.  The assessment was that the 
veteran had small vessel coronary artery disease and 
hypertensive heart disease, and was now clinically stable.  
He still had occasional hypertensive crises.  In September 
1996, Dr. Mody commented that the veteran was very 
incapacitated with chest pain and fluctuating blood pressure.  
Finally, in November 1996, the physician stated that the 
veteran had experienced symptoms of chest tightness and pain 
more frequently and often since the beginning of the year.  

A statement dated November 1996 was received from W. O'Neal, 
M.D.  He stated that he believed that coronary intervention 
could be feasibly performed either with angioplasty or with 
rotational arthrectomy, but that prior to this, further 
evaluation was required to assess the physiologic severity of 
the lesion.  

Based on the evidence summarized above, the RO, by rating 
action dated January 1997, assigned a 100 percent evaluation 
for coronary artery disease, effective July 1996.  

In a statement dated October 1998, K. R. Modi, M.D., related 
that the veteran had a brittle hypertensive condition with 
two vessel coronary artery disease that was not operable or 
angioplastiable.  The physician added that the veteran should 
not be subjected to any stressful situation.  

Additional private medical records were received in October 
1998.  The veteran was admitted to a private hospital in 
April 1996 for hypertension and arteriosclerotic 
cardiovascular disease, severe.  It was noted that the 
veteran was not a candidate for angioplasty.  A private 
physician noted in March 1997 that the veteran had episodes 
of what sounded like supraventricular tachycardia, frequent 
episodes of dizziness and near syncope and probable 
vasospastic chest pain.  Dr. Mody reported in January 1997 
that Dr. O'Neal had reviewed the veteran's cardiac 
catheterization film and diagnosed the veteran to have 
moderate to severe disease and he also recommended 
angioplasty if the veteran was symptomatic.  An 
electrocardiogram showed normal sinus rhythm with no acute 
changes.  The assessments were that the veteran had a history 
of hypertension, supraventricular tachycardia and coronary 
artery disease.  It was stated that the veteran was 
experiencing more palpitations and chest tightness, and that 
he felt dizzy and sometimes felt as if he was going to pass 
out.

A VA examination of the heart was conducted in December 1998.  
The veteran described chest pain on a daily basis and 
indicated that he used nitroglycerin sublingually at least 
once a day and once at night.  He stated that he was unable 
to do any type of activity because of shortness of breath and 
fatigue.  It was noted that the veteran brought in copies of 
a test that showed no evidence for ischemia.  On examination, 
blood pressure was 170/100.  An examination of the heart 
revealed regular rhythm.  There were no murmurs or gallops.  
An electrocardiogram showed normal sinus rhythm, and was 
considered to be normal.  An exercise tolerance test was 
submaximal due to the veteran's failure to achieve 85% of his 
target predicted maximum heart rate.  The METS level was 7.  
There was no anginal pain or electrocardiographic evidence of 
exercise-induced ischemia at the level of exercise achieved.  
The diagnoses were coronary artery disease status post 
unsuccessful angioplasty with METS of 7 and arterial 
hypertension.

The veteran was afforded a VA examination of the heart in 
July 1999.  It was noted that the veteran was on medications 
for his heart disease.  He stated that he had chest pains 
almost every day, about once or twice a day.  The pain was 
located more so at the back and it radiated to the front.  He 
also had chest discomfort and decreased breath.  He 
maintained that activity increased the chest pain.  He 
related that he was unable to exercise, and had been told so 
by a cardiologist.  Serial blood pressure readings were 
172/102 and 162/100.  An examination revealed regular rhythm 
and no murmurs or gallops.  A chest X-ray study was normal.  
An electrocardiogram showed normal sinus rhythm, possible 
anterior infarct, age undetermined, and was found to be 
abnormal.  An echocardiogram disclosed clinically 
insignificant trivial mitral and tricuspid regurgitation jets 
and that left ventricular function was normal.  There was no 
chamber enlargement.  The diagnoses were coronary artery 
disease, status post angioplasty with left ventricular 
ejection fraction of 62-64 percent.  A stress test was not 
ordered since it was contraindicated by the veteran's 
cardiologist.  

In August 2000, Dr. O'Neal related that he had examined the 
veteran in June 2000.  The veteran had a long-standing 
history of coronary disease.  He was known to have recurrent 
chest pain.  His cardiac catheterization demonstrated a 50-
60% lesion in the mid portion of the left anterior descending 
artery.  It was quite difficult to evaluate this lesion from 
an angiographic standpoint.  The physician believed that 
physiologic assessment of the coronary stenosis was required, 
and this would include a Doppler flow evaluation.  

The veteran and his wife testified at a hearing before the 
undersigned at the RO in January 2001.  The veteran stated 
that he till had chest pain, trouble breathing and that he 
became fatigued easily.  

The veteran submitted additional evidence to the Board in 
February and March 2001.  In March 2001, he expressly 
"waive[d] my rights for my Local VA Office in St. 
Petersburg, Fla. to review any and all new evidence and or 
statements I might submit in my behalf regarding my Appeal 
that is currently still pending."  The Board will, 
accordingly consider this evidence.

In December 2000, Dr. Modi stated that the veteran had 
hypertensive heart disease and coronary artery disease.  He 
also noted that the veteran had frequent episodes of 
supraventricular tachycardia.  

The veteran was admitted to a private hospital in January 
2001.  He reported a burning sensation in the chest and mild 
shortness of breath.  He denied chest pain on exertion.  
Blood pressure was 230/120 and subsequently came down to 
136/73.  A gated SPECT Myoview study showed no areas of fixed 
or reversible defects and thinning of the inferior wall.  

Analysis 

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained most of the 
veteran's medical records, including his treatment with the 
VA, as well as private medical records.  Additionally, the RO 
provided the veteran with several examinations in relation to 
his heart condition.  

The record discloses that the August 1999 rating decision 
provided the veteran with the reasons and bases for the 
reduction of the 100 percent evaluation for coronary artery 
disease.  The December 1999 statement of the case provided 
the veteran with the applicable criteria for rating coronary 
artery disease, which showed the symptoms for higher 
evaluations.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, The 
American Legion.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A 100 percent evaluation is assignable for arteriosclerotic 
heart disease during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  After 6 months, with chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded, a 100 percent 
evaluation may be assigned.  Following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible, a 60 percent rating may be 
assigned.  Diagnostic Code 7105 (as in effect prior to 
January 12, 1998).

A 100 percent evaluation may be assigned for arteriosclerotic 
heart disease (coronary artery disease) with documented 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 metabolic equivalents (METs) or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent evaluation 
may be assigned with more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Diagnostic Code 7005 (effective January 12, 1998).

In Karnas, 1 Vet. App. 308, the Court held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  

Total disability ratings when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a).

As noted above, the RO assigned a 100 schedular percent 
evaluation for the veteran's service-connected coronary 
artery disease in the January 1997 rating decision.  The 
regulation cited above mandates that in order to reduce a 
total rating, material improvement must be shown.  In Ternus 
v. Brown, 6 Vet. App. 370 (1994), the Court held that the 
initial burden is on the VA to show material improvement from 
the previous rating examination that had continued a 
veteran's 100 percent disability rating.  That burden has not 
been met in this case.  

When he was examined by the VA in July 1996, it was reported 
that the veteran was on medication for his cardiovascular 
disease.  It was concluded that his blood pressure was not 
well controlled.  It was also indicated that an 
echocardiogram showed that his heart function was good.  
Normal sinus rhythm was demonstrated on electrocardiogram.  
The record also included an opinion from Dr. Mody that the 
veteran was very incapacitated with chest pain and his 
fluctuating blood pressure.  The clinical findings on the VA 
examinations conducted in December 1998 and July 1999, as 
well as the additional private medical records, fail to 
establish material improvement in the veteran's condition.  
Dr. Mody noted in January 1997 that the veteran had 
increasing palpitations and chest tightness.  In October 
1998, Dr. Modi related that the veteran had a brittle 
hypertensive condition with coronary artery disease that was 
not operable, and concluded that he should avoid stressful 
situations.  The VA examinations show elevated blood pressure 
and continuing complaints of chest pain.  It is significant 
to point out that an exercise tolerance test during the 
December 1998 VA examination was submaximal.  Dr. O'Neal 
noted in August 2000 that the veteran experienced recurrent 
chest pain.  Clearly, given the fact that the examination 
findings on which the 100 percent rating was assigned and 
those on which the reduction was based are similar, the Board 
concludes that the VA has not met its burden of demonstrating 
material improvement.  In Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 282 (1992), the Court held that the failure to 
consider and apply the provisions of 38 C.F.R. § 3.343(a), if 
applicable, renders a rating decision void ab initio, as not 
in accordance with the law.  There is no indication in the 
August 1999 rating decision that the RO considered 38 C.F.R. 
§ 3.343(a).  The RO failed to demonstrate that material 
improvement in the veteran's disability had been shown.  This 
failure cannot be cured by subsequent examination or action 
by the VA.  Rather, the Board must look only to the evidence 
of record at the time of the reduction, and determine whether 
that action was appropriate.  Accordingly, the reduction was 
not proper, and the 100 percent evaluation must be restored, 
effective November 1, 1999.  




ORDER

Restoration of a 100 percent schedular evaluation for 
coronary artery disease effective from November 1, 1999, is 
granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

